Citation Nr: 1757897	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-26 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from December 1982 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for entitlement to service connection for PTSD, major depressive disorder, a left leg disability, and a cervical spine disability.

In March 2013, the Veteran filed a Notice of Disagreement appealing the March 2012 denials of service connection.  Following the RO's readjudication of these claims in a May 2015 Statement of the Case, the Veteran submitted a VA Form 9 appealing the continued denial of service connection for major depression and PTSD.  As the Veteran specified that he was only appealing these issues, the issues of entitlement to service connection for cervical spine and left leg disabilities are not on appeal before the Board at this time.   

The Board recognizes that in a November 2017 appellate brief, the Veteran's representative presented argument concerning the adequacy of a December 2011 VA examination pertaining to the claim of entitlement to service connection for a left leg disability.  As noted above, however, that issue was not appealed to the Board and is therefore not before the Board at this time.  If the Veteran wishes to have this claim reopened, such claim should be filed on the standard form prescribed by the Secretary.  See 38 C.F.R. § 3.1(p) (2017) (providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Further development is found needed prior to adjudication of this appeal.

As an initial matter, it does not appear that the Veteran was provided with notice specifically regarding the criteria for an award of service connection for PTSD related to a stressor involving fear of hostile military or terrorist activity prior to the initial adjudication of the claim.  On remand, such notice should be sent to the Veteran.

Further, although a March 2012 memorandum has been associated with the claims file constituting a formal finding of a lack of information required to corroborate a stressor associated with the claim for service connection for PTSD, it is unclear whether a copy of such was provided to the Veteran prior to the initial adjudication of his claim.  Therefore, on remand, adequate notice regarding this formal finding should be sent to the Veteran.

The Veteran was provided with a VA psychiatric examination in December 2011.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, in the December 2011 VA examination report, the VA examiner checked a box indicating that it was less likely as not that the Veteran suffered from a current psychiatric disorder related to his military service, but then stated that he cannot assert the Veteran as likely as not suffers from PTSD or other psychiatric disorder that are as likely as not caused by or a result of military service.  

The Board finds that the opinion is inadequate inasmuch as the examination report does not contain any details reported by the Veteran describing his claimed stressors or current symptoms, and provides an insufficient rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").   While the examiner highlighted a few pieces of medical evidence, the opinion he provided is largely conclusory and is stated in such a way as to make unclear whether he was actually rendering an opinion or merely stating that he is unable to offer a particular opinion without speculation.  As such, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, review of the evidence of record indicates that relevant treatment records remain outstanding.  The initial November 2010 VA mental health outpatient note with the Tuscaloosa VA Medical Center states that the Veteran recently established care at the Selma clinic and had been prescribed Xanax to help him sleep. Additionally, on his July 2015 VA Form 9, the Veteran stated that he was then seeing a Dr. Ban for treatment of his PTSD and major depression.  Neither VA treatment records from the Selma VA Outpatient Clinic, including those from prior to November 2010, nor records of treatment with this physician appear to be of record.  On remand, the AOJ should take all necessary steps to ensure that the Veteran's complete VA treatment records are associated with the claims file.  The Veteran should also be contacted to ascertain whether he has received private treatment for his acquired psychiatric disorder(s) which he wants VA to obtain on his behalf; a request should be made to clarify whether the Veteran's treatment with Dr. Ban was through VA or a private healthcare facility.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's outstanding VA treatment records, including but not limited to complete treatment records from the Selma VA Outpatient Clinic and updated treatment records from the Tuscaloosa VAMC through the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

If possible, in order to expedite the claim the Veteran should submit any new records himself.

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to his claimed acquired psychiatric disorder(s) which he would like VA to obtain (if any).  He should be asked to clarify whether the psychiatric treatment he received from Dr. Ban, as referenced on his VA Form 9, was private or through VA.  After securing any necessary written authorization from the Veteran, request the private records identified and associate them with the claims file.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.  

3.  Send the Veteran appropriate notice regarding the evidence needed to substantiate a claim for entitlement to service connection for PTSD, to include as related to fear of hostile military or terrorist activity per 38 C.F.R. § 3.304(f)(3).  


4.  Send the Veteran appropriate notice regarding the March 2012 formal finding of a lack of information required to corroborate his alleged stressor associated with his claim for service connection for PTSD.

5.  After completing the above, schedule the Veteran for an additional VA psychological examination with a VA psychiatrist or psychologist or comparable contractor other than the individual who conducted the November 2010 VA examination ("examiner") to determine the nature and etiology of any current acquired psychiatric disorder, other than PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  

Based on a review of the claims folder, examination findings, and statements of the Veteran, the examiner should render a diagnosis for any acquired psychiatric disorder present at any time during the appeal period (November 2010 to present), whether or not it has resolved during that time.

For any diagnosis provided for an acquired psychiatric disorder other than PTSD, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise caused or permanently aggravated by the Veteran's active service.

The examiner's attention is directed to various service treatment records between November 1986 and May 1987 documenting a diagnosis of adjustment disorder with mixed emotional features and treatment of stress-related vomiting with Elavil, as well as the May 1987 separation examination report noting "depression in 1986 due to family problems" with counseling and subsequent resolution of problems, no complications, no sequelae. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The examiner must include the rationale for any and all opinions expressed in the medical report, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.



6.  Thereafter, review the requested medical report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

7.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder.   If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

